Oo oO VY A wv

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:19-cy-00180-JLR Document 37 Filed 09/17/19 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

QUANG PHAN, _ Case No. 2:19-cv-00180-JLR
Plaintiff, STIPULATION AND [PROPOSED]
ORDER OF DISMISSAL
¥.
NOTE ON MOTION CALENDAR:

SPRINT COMMUNICATIONS CO. LP dba September 17, 2019
SPRINT COMMUNICATIONS COMPANY
LIMITED, dba SPRINT CORPORATION, a
Delaware limited partnership; DIVERSIFIED
CONSULTANTS, INC., a Minnesota
corporation; EXPERIAN INFORMATION
SOLUTIONS, INC.; an Ohio corporation; and
TRANS UNION, LLC, a Delaware limited
liability company,

Defendants.

 

 

 

 

Defendant Sprint Communications Co, LP dba Sprint Communications Company
Limited, dba Sprint Corporation (“Sprint”) together with the Plaintiff, Quang Phan, hereby
stipulate and move the Court that all of Plaintiff Quang Phan’s claims made against Sprint in the
above-named matter shall be dismissed with prejudice, and without costs to either party.

/

/
/

if
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 1 POLSINELLI

(Case No. 2:19-cv-00180-ILR)} 1000 SECOND AVENUE, SUITE 3500
SEATTLE, WA 98104 » (206) 393-5400

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00180-JLR Document 37 Filed 09/17/19 Page 2 of 4

DATED this 17th day of September, 2019.

Respectfully submitted,

/sf Jessica M. Andrade

Jessica M. Andrade, WSBA# 39297
POLSINELLI PC

1000 Second Avenue, Suite 3500
Seattle, WA 98104

Telephone: (206) 393-5400
Facsimile: (206) 393-5401
E-mail:jessica.andrade @polsinelli.com

Attorneys for Defendant Sprint Communications Co. LP
dba Sprint Communications Company Limited, dba Sprint
Corporation

fs/ SaraEllen Hutchison (email authorization)
SaraEllen Hutchison, WSBA# 36137

LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
539 Broadway

Tacoma, WA 98402

Telephone: 206-529-5195

Facsimile: 253-302-8486

E-mail: saraellen@saraellenhutchison,com

Attorneys for Plaintiff Quang Phan

fal
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 2 ee SINE LLL

(CASE NO, 2:19-CV-00180-JLR) / SEATTLE, WA 98104 » (206) 293-6400

 

 
Oo © SS DB Hh fF WD WB

, i) Bb ro — — — — bot eS — = — —

 

Case 2:19-cv-00180-JLR Document 37 Filed 09/17/19 Page 3 of 4

QRDER
IT IS SO ORDERED: All of Plaintiff Quang Phan’s claims against Sprint in

this matter are hereby dismissed, with prejudice, and without costs to either party.
DatedrSoptyalanc (Tb 201%

JAMES &., ROBART
United States District Judge

 

 

Presented by:

fsf Jessica M, Andrade

Jessica M. Andrade, WSBA# 39297
POLSINELLI PC

1000 Second Avenue, Suite 3500

Seattle, WA 98104

Telephone: (206) 393-5400

Facsimile: (206) 393-5401

E-mail: jessica.andrade @polsinelli.com

Attorneys for Defendant Sprint Communications Co. LP
dba Sprint Communications. Company Limited, dba Sprint Corporation

ésf SaraHtlen Hutchison (email authorization)

Sarabllen Hutchison, WSBA# 36137

LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
539 Broadway

Tacoma, WA 98402

Telephone: (206) 529-5195

Facsimile: (253) 302-8486
E-mail: saraellen @ saraellenhutchison.com

Attorneys for Plainiiff Quang Phan

(al
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 3 POLSINELL

1000 SECOND AVENUE, SUITE 3500
(Case No, 2:19-cv-00180-JLR) SEATTLE, WA 98104 + 1208) 393-5400

 

 

 
 

bo

oO wo SH HO HU Re WH

10
i
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00180-JLR Document 37 Filed 09/17/19 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on the date given below, I electronically filed the foregoing
document to which this certificate is attached with the Clerk of the Court using the CM/ECF
system which will send electronic notification of such filing to all counsel of record.

DATED this 17th day of September, 2019, at Seattle, Washington.

/s/leni Bonanno
Jeni Bonanno, Legal Assistant

e
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 4 Porsivent
(Case No. 2:19-cv-001 80-JLR) SEATTLE, WA 98104 - (208) 393-5400

 

 
